Title: [Diary entry: 30 December 1786]
From: Washington, George
To: 

Saturday 30th. Mercury at 28 in the Morning—36 at Noon and 30 at Night. An exceeding heavy close fog all day without Wind. Staked out the fields at the Ferry Plantation to day, according to the late modification of them. Visited the Ditchers and rid to Dogue run where the People had just finished securing the corn measured yesterday and were going to grub a piece of ground for the Muddy hole plows to work on East of the Branch in Field No. 1. The Muddy hole hds. began to succour, or take the sprouts from the stumps in the New ground to prepare it for Hoeing for corn. Killed the following Hogs  
Neck Plantn.	25 Hogs	2861
Dogue Run Do.	5 Do.	571
Ferry Do.	8	867
From this quantity	4299
Thoms. Bishop has had	400
Thos. Green—2d. parcel	200
Richd. B. Walker	300
Overseer Morris	45
Ditto Davy	55
Ditto Will	157
Ditto Isaac	116
1273
In addn. to the former
Killed the 19th. & 20th.	9476
Ditto at the Plantns. for Overrs.	1009
Ditto for forward Bacon
from Neck 6 Hogs	905
Mill 3 Do.	460
1365
Total amt.	120 Hogs	16149
Delivered to sundries pr. the foregoing acct.	2282
For family consumpn.	13867
 Besides the above, there are 4 Hogs yet at the ferry Plantn. to Kill—from which the overseer [will receive] the Balle. due to him. The Snow was mostly gone especially off Grass land. Wheat Fields still were partly covered.